                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY                        Eastern District of Kentucky
                                  CENTRAL DIVISION                                    FILED
                                     LEXINGTON                                        SEP 3 0 2019
                                                                                        AT ASHLAND
                                                                                      ROBERT R. CARR
Civil Action No. 15-167-HRW                                                       CLERK U.S. DISTRICT COURT

RUBEN RIOS SALINAS,
                                                                      PETITIONER,

v.                                             ORDER

RANDY WHITE, WARDEN,
KENTUCKY STATE PENITENTIARY, etal.,                                             RESPONDENTS.


       This is matter is before the Court upon Ruben Rios Salinas' Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254. The case was referred to United States Magistrate Judge

Candace J. Smith for a report and recommendation.        Magistrate Judge Smith recommends that

the petition be dismissed, his request for a hearing a denied and that ca Certificate for

Appealability be denied. [Docket No. 26]

       Petitioner filed objections [Docket No. 29].    The Court notes that the objections were

filed past the deadline set for the same yet reviewed the same. The Courts finds nothing therein

which would contradict or call into question the findings of the Magistrate. Thus, the Court shall

adopt the report and recommendation as and for its own opinion.

       Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge's report and

recommendation [Docket No. 26] is hereby, APPROVED and ADOPTED as for the opinion of

the Court.

       IT IS FURTHER ORDERED:

       (1)     that the Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 be
      DISMISSED and the request for hearing DENIED;

(2)      that the Certificate of Appealability be DENIED; and

(3)      that this matter be STRICKEN from the docket of this Court.

This 30th day of September, 2019.



                                                         Signed By:
                                                         Henry R. Wilhoit. Jr.
                                                         United States District Judge
